[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                         FILED
                     -------------------------------------------U.S. COURT OF APPEALS
                                  No. 06-16269                    ELEVENTH CIRCUIT
                                                                      DEC 12, 2007
                            Non-Argument Calendar
                    -------------------------------------------- THOMAS K. KAHN
                                                                        CLERK

                   D.C. Docket No. 06-02440-CV-JTC-1

STEVEN D. SIMON,


                                                 Plaintiff-Appellant,

                                    versus

CITY OF ATLANTA, GA,
SHIRLEY FRANKLIN,
Mayor of the City of Atlanta,
ATLANTA CITY COUNCIL,
PENNY BROWN REYNOLDS,
NIKI MCDONALD, et al.,

                                                 Defendants-Appellees.

                    ------------------------------------------
                Appeal from the United States District Court
                   for the Northern District of Georgia
                    ------------------------------------------

                            (December 12, 2007)

Before EDMONDSON, Chief Judge, BLACK and MARCUS, Circuit Judges.
PER CURIAM:

      Steven Simon, proceeding pro se, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). No reversible error has been shown; we affirm.

      In September 2006, Simon filed a complaint alleging many civil rights

violations resulting from his August 2001 arrest in Atlanta, Georgia. The district

court dismissed Simon’s complaint as frivolous because the complaint was filed

well beyond the two-year statute of limitations for section 1983 claims arising

from events that occurred in Georgia.

      We review a district court’s dismissal of a claim as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Bilal v. Driver, 251 F.3d 1346,

1349 (11th Cir. 2001). “[B]ecause district judges remain more familiar with and

are more experienced to recognize potentially frivolous claims . . . [a]

determination of frivolity is best left to the district court.” Id. “A claim is

frivolous if it is without arguable merit either in law or fact.” Id.

      Section 1983 claims are governed by the forum state’s general personal

injury statute of limitations, see Owens v. Okure, 109 S. Ct. 573, 574 (1989); and

in Georgia, the statute of limitations is two years. Uboh v. Reno, 141 F.3d 1000,

1002 (11th Cir. 1998). In this case, Simon’s complaint was filed approximately

                                           2
five years after the August 2001 events giving rise to his claims. Therefore, the

district court did not abuse its discretion in determining that Simon’s complaint

was frivolous because it was barred by the two-year statute of limitations.*

       AFFIRMED.




  *
    To the extent that Simon argues that his claims are not barred because the statute of limitations
should be tolled while his ante litem notice -- which Simon claims was filed with the City of Atlanta
in December 2001 -- was pending, we reject this argument. According to Simon, the City of Atlanta
responded to his ante litem notice in March 2003 by denying his claim. Simon also contends that
the Department of Corrections reached a similar conclusion in May 2003. Even if we were to
assume that the statute of limitations was tolled until 2003, Simon’s complaint -- which was filed
in September 2006 -- was still filed beyond the two-year limitations period.

                                                 3